Citation Nr: 1623625	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-28 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable disability rating in for periostitis of the right lateral distal tibia.  

2.  Entitlement to an initial compensable disability rating for left ear hearing loss. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for bilateral chondromalacia of the knees, including as secondary to service-connected periostitis of the right lateral distal tibia.

7.  Entitlement to service connection for bilateral restless leg syndrome.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The issues of entitlement to a higher disability rating for tinnitus and entitlement to service connection for hyperhidrosis, hypertension, and for disabilities manifested by fatigue, numbness in right big toe, muscle spasms of arms and legs, dizziness, face tingles, and light sensitivity were raised by the record in May 2011, August 2011, and February 2012 statements.  These issues, however, have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran was scheduled to appear at a Board hearing at the Board's offices in Washington, D.C., in July 2016.  In a May 2016 statement, received prior to his scheduled hearing date, the Veteran indicated that he would be unable to travel to the Washington, D.C., for his hearing and that instead he would like to be scheduled for either a Travel Board hearing or video hearing, to be held at his local RO. 

Pursuant to the Veteran's desire to appear for a Board hearing at his local RO, this appeal must be remanded in order for the requested hearing to be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  

Following issuance of the December 2010 rating decision that denied entitlement to service connection for bilateral restless leg syndrome, the Veteran submitted a timely notice of disagreement, which also included that issue, in January 2011.  Before the Board can consider that claim on appeal, however, it is required to remand it for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the appeal is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issue of entitlement to service connection for bilateral restless leg syndrome.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted.

2.  Schedule the Veteran for the earliest possible Travel Board or Board videoconference hearing before a Veterans Law Judge at his local RO.  Provide him and his representative with adequate notice of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


